﻿At the outset I wish to extend my sincere congratulations to you, Sir, on your unanimous election to the presidency of the current session of the General Assembly. We are indeed deeply satisfied because the representative of a country with which Greece maintains close relations of friendship is presiding over the General Assembly, and also because you are well known for your great diplomatic skills and experience, qualities that will undoubtedly be conducive to the success of this forty-fifth session.
My sincere thanks go, too, to the outgoing President, Major-General Garba, for the excellent way he carried out his task in guiding the proceedings of the forty-fourth session of the General Assembly.
I would be remiss if I did not express my deep appreciation to the Secretary-General for the untiring efforts in setting the pace of the main United Nations task: maintaining world peace and security. 
Earlier this week, the Foreign Minister of Italy, in his capacity as President of the Council of the European Communities, delivered a statement on behalf of its twelve member States. My Government fully subscribes to the views expressed by Mr. De Michelis. However, I would like to stress certain specific points of particular interest to Greece.
For Europe, the period under review has been one of the most significant since the end of the Second World War. During the year that elapsed, the foundations for a better future in Europe were laid, while the unification of Germany, an event of great historic importance, is to be realized in the coming days. Europe is being ushered well into the twenty-first century. Human rights, the rule of law and democracy have been established in most of Eastern Europe. Human dignity and freedom of expression have been placed at the epicentre of politics as never before in the history of our continent. In normal circumstances, such political changes - which virtually amount to what could perhaps be called a revolution of the individual - would have taken several decades to come about.
It is a time for rejoicing, but also for reckoning because, first, these changes must be consolidated; secondly, these changes towards respect for human rights and democracy should embrace the whole continent.
With regard to the Conference on Security and Co-operation in Europe (CSCE), in particular, many ideas have emerged. Several of them are oven pace-setting, but all need very careful consideration as to their applicability within the European framework. The more States respect human rights on their very own initiative, the less new bureaucratic mechanisms are needed. In the CSCE, one important achievement in human rights, which reflects Europe1s "new thinking", is the Copenhagen Document of the Conference on the Human Dimension of the CSCE, which indeed sets forth new standards of excellence in the field of human rights. 
As regards the second basket of the Helsinki Final Act, mention should be made of the Bonn Conference on Economic Co-operation in Europe. Delegations agreed on the need to establish market-oriented economies throughout Europe, and recognised the link between private enterprise and pluralistic democracy. Greece considers this Conference as an important step towards creating a climate of mutual trust, peace and security in our continent.
Furthermore, we are strongly in favour of convening a conference on security and co-operation in the Mediterranean, following the example of the CSCE.
Greece, a European country within the Mediterranean, has a strong interest in the convening of such a conference. It attaches particular importance to the strengthening of ties between the countries of the region, the easing of tensions and the eventual settlement of problems in that sensitive area. This can be achieved only by the participation in the conference and its preparatory meetings of all Mediterranean countries, as well as those States that have a prevailing interest in the region. Such a global approach is of paramount importance for a successful conference on security and co-operation in the Mediterranean. A case-by-case approach would only obfuscate the problems of the Mediterranean region.
A similar process, in regional terms, was initiated among the countries of the Balkan peninsula. In this connection, may I recall that, since the mid-1970s, Greece has undertaken a series of important initiatives aimed at the consolidation of peace co-operation in the Balkans, on the basis of the principles of the Helsinki Final Act.
Following the meeting of the six Balkan foreign ministers in Belgrade two years ago, several specialized meetings were organized, which resulted in enlarging the areas of common interest. During 1990, two successful high-level meetings took place in Athens and in Bucharest, while the second meeting of ministers for foreign affairs is scheduled to take place in Tirana next month. We hope that this meeting will constitute an important step in strengthening multilateral and bilateral co-operation in the Balkan peninsula.
With regard to neighbouring Turkey, Greece is determined to conduct a serious and sincere dialogue, founded on respect for the Treaty of Lausanne and international law. This dialogue should aim at overcoming the differences affecting our bilateral relations and at establishing lasting links of friendly co-operation. However, one should bear in mind that the question of Cyprus affects the relations between Greece and Turkey in the most direct way. Therefore, it would not be realistic to expect the dialogue to proceed in a successful way as long as a solution to the problem of Cyprus is not found, based on the principles of the relevant United Nations resolutions and of the high-level agreements of 1977 and 1979.
I believe none of us in this Hall doubts that respect for the United Nations resolutions is the absolute prerequisite in the quest for a just and viable solution to regional problems. One of these is the problem o£ Cyprus which, however, stands out as a most blatant example of disregard of the relevant United Nations resolutions. As a result, the dividing-lines imposed by force in the island republic 16 years ago still exist at a time when the walls that separate people have crumbled throughout the European continent. Just three days ago, in toasting the heads of State and government attending this Assembly, the Secretary-General of the United Nations stressed that the Security Council had, regarding Kuwait: "given emphatic expression to the principle that invasion of one State by another is not to be permitted or countenanced, and that the acquisition of territory by force is inadmissible". What is valid for Kuwait is equally valid for Cyprus.
There is no need to repeat the veil-known facts about the consequences of the invasion of Cyprus. The 200,000 refugees, the missing persons, the plight of the Greek Cypriots who are hemmed in, the continuing colonisation of the occupied territories and the looting and destruction of the cultural heritage in the occupied part of the island are facts known to all.
Since the last session of the General Assembly, the Secretary-General continued to strive for a solution of the Cyprus problem within the framework of his mission of good offices, but to no avail, owing to the intransigence of Mr. Denktash. Thus, the latest attempt to breathe new life into the inter-communal talks ended in total collapse.
The case was set out clearly in the Secretary-General's report of 8 March 1990. In this document (S,21183), it is stated that Mr. Denktash's insistence that the term "communities" be used in a manner that is synonymous with the term "peoples", each having a separate right to "self-determination", created an impasse of a substantive kind, which raised questions regarding the essence of the Secretary-General's mandate of good offices. The Security Council, to which the Secretary-General turned for guidance, rejected this attempt to change the basis of the talks. The impasse, however, has persisted, owing again to Mr. Denktash's unwillingness to renounce his intransigent views. In fact, it has even deepened further, as a result of various provocative actions taken by the Turkish authorities.
Thus, last July, the Turkish forces of occupation handed over the control of Varosha, the new town of Famagusta,, to the so-called Turkish-Cypriot security forces, a development which could lead to an eventual settlement of the area by people other than its inhabitants. In view of this, the President of the Security Council again felt compelled, in his statement of 19 July to voice the concern of the members of the Council over any action which contravenes paragraph 5 of 
resolution SSO (1984). This paragraph states clearly that the Security Council "considers attempts to settle any part of Varosha by people ether than its inhabitants as inadmissible and calls for the transfer of the area to the, administration of the United Nations. 
In spite of the general outcry provoked by this section, Turkey went on to sign a pseudo-agreement with a pseudo-State providing for an abolition of passport requirements and for a customs union between Turkey and those parts of the Republic of Cyprus still occupied by Turkish military forces. Apart from the obvious disregard of the will of the international community demonstrated by this move, this so-called agreement clearly contravenes the provisions of the Association Agreement between the European Community and Cyprus as well as the ones between the European Community and Turkey.
Greece for its part, will continue to give its full support, in close co-operation with the Government of the Republic of Cyprus, to the Secretary-General's mission of good offices. In the belief that the continuing military occupation of a part of the territory o£ a sovereign State Member of this Organisation constitutes a permanent threat to peace and security in that sensitive area of the eastern Mediterranean, my country calls for the implementation, without any further delay, of all United Nations resolutions relating to Cyprus, which clearly also provide for the withdrawal of all Turkish troops. Greece appeals to all States Members of the United Nations to show the same sensitivity towards Cyprus as the one demonstrated towards Kuwait. In fact, action taken recently by the United Nations in the Gulf crisis does not exhaust the ability of the Organisation to resolve crises arising from invasion and military occupation of a third country. The -Cyprus problem remains still open and calls for its urgent settlement. Otherwise we have to ask ourselves: for how long can we accept attempts to relegate to oblivion the shame of the invasion? For how long can we preach social goodness and practise political obfuscation? For how long can t-e substitute inertia for action?
During past years, efforts leading to nuclear, conventional and chemical disarmament have attained unprecedented progress. Following the Treaty on the Elimination of Intermediate-range and Shorter-range Missiles, we are now looking forward to further progress on the conclusion of agreements on strategic nuclear armaments and chemical weapons between the United States and the Soviet Union. Greece attaches the utmost importance to both these goals.
Greece, as one of the first parties to the Treaty on the Non-Proliferation of Nuclear Weapons, has been firmly attached to the provisions of the Treaty and supported the strengthening of the non-proliferation regime. We reiterate the appeal to States which are not yet parties to it to adhere rapidly to that Treaty, since adherence to it by all States will constitute an additional guarantee for international peace and security.
The Conference on Security and Co-operation in Europe context remains indeed the most efficient negotiating framework for conventional disarmament. We earnestly hope that the next summit meeting of that Conference in Paris will take note of the signing of the agreement on conventional armed forces in Europe and of the results achieved in the negotiations on confidence and security-building measures. Thus the way will be paved for new conventional arms control negotiations with a view to the strengthening of security and stability in Europe by eliminating the capacity for surprise attack and large-scale offensive action and establishing a stable and secure balance of conventional armed forces, including conventional armaments, at lower levels. If this goal is achieved, the risks of political and military confrontation on our continent will be significantly reduced.
Last year, from this very podium, we added our voice to those who expressed optimism for the rapprochement between East and Hest. Yet our hopes that all disputes between States could be settled by peaceful means as provided for in the United Nations Charter have not come true. New setbacks occurred, and the world situation is far from satisfactory. The recent tragic events in the Gulf region have dashed our high expectations and are jeopardising our common efforts towards creating a new climate for international relations. Such acts, which contravene the letter and spirit of the United Nations Charter and international legality as well as international morality, cannot but be categorically condemned.
Greece, along with its European Community partners, expressed from the very outset its unreserved condemnation of the invasion and called for the immediate and unconditional withdrawal of the Iraqi forces from the territory of Kuwait. My country, firmly committed to the ideals and principles of the United Nations Charter, has rejected outright the annexation of Kuwait. My Government fully endorses all the measures taken for the restoration of legality in Kuwait and the implementation of the relevant resolutions of the Security Council. Let me once again underline that, if previous resolutions of the Security Council had been enforced, especially in cases of invasion, we might not have witnessed the present tragic situation in the Gulf area. Such an enforcement might have acted as a deterrent for any would-be aggressor.
It is in this spirit that my Government has spared no effort in providing its own contribution for the solution of the crisis, for the release of foreign citizens illegally held by the Iraqi authorities, among which also are many Greek citizens, and eventually for the re-establishment of peace and security in the area.
More particularly, Greece has decided to accept the request made by Kuwait and Saudi Arabia and thus participate in the multinational force, through the Frigate Lemnos. This decision was motivated by our country's attachment to freedom, to peace and to respect for the principles of the sovereignty, independence and territorial integrity of all nations. This is all the more pertinent in the case of small, weak nations, for which international solidarity and collective defence are of the utmost importance. 
Referring now to the Palestinian problem, the peace process remains in a stalemate. Our long-standing position is that a just, comprehensive and permanent solution to it can be achieved by the convening of an international peace conference with the participation of the five permanent members of the Security Council and the parties directly involved, including, of course, the Palestinian people, represented by the Palestine Liberation Organisation. However, the peace process is currently blocked, owing to the persistence of Israel in creating new faits accomplis, namely, by creating settlements in territories occupied since 1967.
Linked by traditional ties of friendship and co-operation with the countries and peoples of the area, Greece attaches particular importance to the resolution of this problem. The recent upgrading of our diplomatic relations with Israel, while not entailing a change in our Middle East policy, offers us greater possibilities of participating in efforts to resolve this long-standing problem.
In Lebanon, the Taif agreement, the objective of which was to restore Lebanese institutions shaken by war, gave rise to hopes for a peaceful settlement. In this regard, the election of a new President, as well as the formation of a Government, have been the first encouraging steps for the implementation of this national reconciliation agreement. We earnestly hope that the process will continue.
My Government welcomes the strengthening of democracy in Latin America, with the countries of which we share many cultural and historical ties, and the significant steps along the path of reconciliation in the area. At the same time, we feel concern over the acute socio-economic problems the region faces. We believe that the process of regional integration could open new prospects for the Latin American countries in the course of this decade. The situation in Southern Africa has always been followed with special attention by my country. Events have taken place over the past 12 months that give us strong feelings of hope that a new climate of peace and progress will soon prevail in that region.
First of all, the people of Namibia have achieved their well-deserved independence and their country has become a full member of the international community. This is a major development, which marks the beginning of a new era in southern Africa.
The recent developments in South Africa have also increased the prospects for the elimination of the abhorrent system of apartheid and its replacement by a new, united, non-racial and democratic South African society. We have welcomed the positive steps taken by President de Klerk since his election in September 1989, in particular the release of Mr. Nelson Mandela and other political prisoners, the removal of the ban on the African National Congress of South Africa (ANC) and other political organizations, the lifting of the state of emergency - except for Natal Province - and the partial repeal of the apartheid legislation. Furthermore, the outcome of the Pretoria meetings in August has amply demonstrated a statesmanlike determination by the two sides to remove the remaining obstacles to engaging in substantial negotiations for a new constitutional order in South Africa. The decision of the African National Congress to suspend the armed struggle deserves our special praise.
Let me now turn to the sphere of international economics. To cope with the world of transition, where, more than ever before, economic problems occupy a central place on the world political agenda, a greater degree of collaboration in international affairs and a wider vision are necessary.
The integration of the world economy has made imperative the shaping of new policies to respond to the increasing degree of interdependence of national economies. Such saw policies should take into serious consideration the ongoing changes in Central and Eastern Europe so that the decisions to be made on economic issues could satisfy the demands and help solve the problems of the countries in the region.
The recent adoption by consensus of a universal declaration on international economic co-operation - with the active participation of Greece - has set in motion a process of change challenging the past models and ideas about development, which were oversimplified, and introducing more pragmatic approaches to economic and social issues.
Moreover, international economic co-operation is considered essential for the elimination of trade obstacles, for increased market efficiency, for the encouragement of respective national economic possibilities, and for the prevention of distortions in trade flow as well as in transfers of technology and financial resources. International economic co-operation should also take account of the inequalities witnessed in the economic development of the various countries, their respective national policies and the international economic environment.
The problems of many heavily indebted countries are a cause of; grave concern and can become, in the long term, a threat to political stability. The debt problem is complex. An equitable and mutually agreed solution can be reached only by an approach based on development, within the framework of an integrated, growth-oriented strategy that takes account of the particular circumstances of each country.
In view of past experience with debt and development problems, a successful debt strategy should be directed towards achieving the following combined measures: voluntary debt reduction by commercial banks, serious adjustment efforts by debtor countries, and changes in the tax and regulatory regimes of industrial countries. Nevertheless, real progress can be achieved only if Governments are prepared to support economic stabilisation by taking the appropriate measures to adjust their own economies to prevailing market conditions.
Another serious problem, of international concern, is that of poverty. To cope with this problem courageous measures are needed at both the national and the international levels. At the national level, a solution cannot be achieved merely by increasing social expenditure. What is needed is an increase in real gross national product. To that end an appropriate institutional framework should be created in order to attract foreign capital and promote private investment. At the international level, an increase in bilateral and multilateral aid to prevent famine and human suffering is a social must for our world.
In the past few years the problem of the environment has come to the fore; at present it constitutes a major international concern. Our community ought to develop an effective environmental policy which would not place obstacles in the path of the establishment of the appropriate industrial infrastructure while at the same time achieving the overall development goals of each country. Greece attaches the utmost importance to the 1992 United Nations Conference, which, we believe, will adopt an environmental strategy based on that particular concept of sustainable development while at the same time ensuring the transfer of a technology compatible with the environmental protection targets set by national economic policies.
The dramatic increase in drug abuse and in the illicit production of and trafficking in narcotics constitutes the most serious social issue confronting the international community. The problem facing us today is not confined to the framework of drugs or money laundering. Rather, it is linked with violence and, in particular, with terrorism and the illegal arms trade. 
Greece is actively engaged in the fight against drugs and is currently considering the adoption of new legislation and policies to tackle the problem successfully. The development of economic and trade relations between the European countries and the Middle East has resulted in an increased importance of the Balkan route for drug trafficking. In order to deal with the related problems even more effectively Greece is co-operating, in the European Communities, the Balkans and Central Europe, with the countries concerned with a view to reaching agreement on practical measures.
National measures alone cannot contain this threat. Only concerted international action can deal effectively with the drug problem in all its aspects. In this respect we commend the work of the United Nations and, in particular, the United Nations Fund for Drug Abuse Control, which provides valuable assistance to countries that seed it most. We welcome also the adoption at the seventeenth special session of the General Assembly, on drugs, of the Political Declaration and Global Programme of Action, which, we hope, will be implemented by all Member States, thus establishing the necessary framework for the struggle against drugs.
Following the East-Heat rapprochement and the favourable conditions in international relations that have emerged there from, we believe the moment has come to reinforce and consolidate some institutions of international law, especially those referring to the peaceful settlement of disputes and the jurisdiction of the International Court of Justice.
My Government has always attached great importance to the obligation of the peaceful settlement of disputes and has always contributed positively to all efforts aimed at strengthening that obligation. It did so particularly when the Manila Declaration on Peaceful Settlement of Disputes was being drawn up. Now we hope that the coming of the Conference on Security and Co-operation in Europe (CSCB) on this particular question, to be held in Valetta in early 1991 under promising condition, will give new impetus to all efforts undertaken in this regard.
We also attach great importance to the enhancement of the role of the International Court of Justice so that it can develop into a central factor for the peaceful settlement of international disputes.
As far as the Decade of International Law is concerned, my Government is strongly in favour of the relevant process and firmly believes that no efforts should be spared to this end. The idea which must be at the heart of all our efforts is the primacy of international law. It is indeed unacceptable for the international community to put up with the flagrant violation of jus cogens principles enshrined in the Charter and to watch resolutions of the supreme organ of the United Nations being deliberately discarded and set aside. 
In concluding, I wish to underline once again the pre-eminent role which we feel the United Nations is called to play at the present juncture in international affairs. My Government considers that our Organisation has a crucial mission to accomplish, one which relates, not only to the maintenance of world peace and security, but also to the eradication of poverty and the protection of human dignity.
In the view of my Government, the present crisis in international relations can be overcome only if we intensify our co-operation and direct our efforts towards implementing and reactivating all the provisions of the Charter, in particular those which have remained a dead letter so far. We believe that fruitful results will be reached thereby and that the authority and prestige of the United Nations will be thus enhanced, especially in the eyes of the younger generations of this world.
In the very next days, the World Summit for Children will be held in this building, in this very Hall. Let us avail ourselves of this opportunity to consider our responsibilities towards these young generations and pledge our best efforts to help create a better world for them, a world free of poverty, free of hatred, free of strife.
